Exhibit 10.7

CHAIRMAN’S AGREEMENT

(as Amended & Restated)

THIS CHAIRMAN’S AGREEMENT, as amended and restated (the “Agreement”), is made as
of the 29th day of April, 2008, between CONSOL Energy Inc., 1800 Washington
Road, Pittsburgh, Pennsylvania 15241, a Delaware corporation (the “Company”),
and JOHN WHITMIRE, an individual, of Houston, Texas (“Mr. Whitmire”).

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. BACKGROUND.

Mr. Whitmire has served as the non-executive Chairman of the Company’s Board of
Directors (“Board”) since March 3, 1999 and, in such role, has made and is
expected to continue to make major contributions to the short- and long-term
profitability, growth and financial strength of the Company. Mr. Whitmire is
currently provided compensation for his services as Chairman in accordance with
a letter agreement dated as of April 27, 2004, between Mr. Whitmire and J. Brett
Harvey on behalf of the Board (the “2004 Chairman’s Agreement”). The Company and
Mr. Whitmire are amending and restating the 2004 Chairman’s Agreement to
document Mr. Whitmire’s current duties and responsibilities as Chairman, and his
compensation arrangements for his services as Chairman.

 

2. TERM OF SERVICE AS NON-EXECUTIVE CHAIRMAN OF THE BOARD.

Mr. Whitmire’s term of service as Chairman hereunder (the “Service Period”)
shall commence as of the date of the organizational meeting of the Board that
follows the Company’s 2008 annual meeting of shareholders (“Effective Date”) and
shall continue until the earlier of (i) the date on which he ceases to serve as
a member of the Board for any reason (including, without limitation, retirement
from the Board, death, disability or incapacity, resignation, or removal by the
Board) or (ii) the date on which he ceases to serve as Chairman, while remaining
(with his agreement) a member of the Board. For purposes hereof, the term
“Service Year” shall mean each approximately 12-month period during the Service
Period commencing on the date of the organizational meeting of the Board that
follows the Company’s annual meeting of shareholders and ending on the close of
business on the day before the next such succeeding organizational meeting, with
the initial Service Year beginning on the Effective Date.

 

3. DUTIES.

(a) During the Service Period, Mr. Whitmire shall serve as the non-executive
Chairman of the Board and shall have the duties, responsibilities and authority
of such position, as set forth in the bylaws of the Company and in the
description of duties attached to this Agreement as ATTACHMENT A, subject to the
power of the Board to expand or limit such duties, responsibilities and
authority.

 



--------------------------------------------------------------------------------

(b) Mr. Whitmire shall devote reasonable time and efforts in the discharge of
his duties and, among other things, shall use his best efforts to attend each
and every meeting of the Board and of any committee of the Board on which he
serves. Mr. Whitmire shall perform his duties and responsibilities under this
Agreement to the best of his abilities in a diligent, trustworthy, businesslike
and efficient manner.

(c) For purposes of this Agreement, it is understood that Mr. Whitmire is a
director of the Company, but he is not an employee of the Company.

 

4. COMPENSATION.

(a) For serving as Chairman during the Service Period, Mr. Whitmire shall be
paid cash compensation in quarterly installments at the rate of $100,000 per
annum, which amount shall be payable in accordance with the Company’s
established practices for payments to its outside directors.

(b) In addition, Mr. Whitmire shall receive for each Service Year during the
Service Period a grant of restricted stock units with respect to shares of
common stock of the Company having a fair market value, on the date of grant,
equal to $250,000. Such restricted stock units shall vest, subject to
Mr. Whitmire’s continued service as a director, upon the one-year anniversary of
the grant date of such award. Any and all such restricted stock units shall be
subject to the terms and conditions of the CONSOL Energy Inc. Equity Incentive
Plan, as amended, and the award agreement under which such restricted stock
units are granted.

(c) In addition, during the Service Period, the Company shall provide clerical
support to Mr. Whitmire at his office in Houston, Texas, at an annual cost not
to exceed $30,000, and shall reimburse Mr. Whitmire for all reasonable and
necessary expenses incurred by him in the course of performing his duties under
this Agreement which are consistent with the Company’s policies in effect from
time to time with respect to reimbursement of travel and other business expenses
of directors of the Company. All reimbursements of expenses incurred by
Mr. Whitmire, or in-kind benefits, provided under this Agreement shall be made,
subject to the provisions of Section 9 of this Agreement and the terms of the
Company’s policies, as applicable, in accordance with the following conditions:
(i) the reimbursement of any eligible expense shall be made not later than on or
before the last day of Mr. Whitmire’s taxable year following the taxable year in
which the expense was incurred; (ii) the amount of expense eligible for
reimbursement, or in-kind benefits, shall not affect the amount of expense
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year; and (iii) the right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit.

(d) The compensation set forth above shall be in lieu of any and all cash,
equity or other compensation to which Mr. Whitmire would otherwise be entitled
during the Service Period as a member of the Board (including, without
limitation, retainers, committee fees and meeting fees).

 



--------------------------------------------------------------------------------

5. TERMINATION OF SERVICE.

Mr. Whitmire’s service as Chairman (and the Service Period hereunder) may be
terminated by either Mr. Whitmire or the Company, on at least ninety (90) days’
prior written notice to the other or at any time by mutual consent of the
parties; PROVIDED that such notice of removal by the Company shall not be
required if such removal is effected by means of the Board’s failure in any
annual definitive proxy statement to nominate Mr. Whitmire to serve as a
director for another Service Year (with his removal as a director in such case
to be effective as of the close of business on the day of the relevant
organizational meeting of the Board); and PROVIDED FURTHER, that the Service
Period shall terminate immediately and automatically upon Mr. Whitmire’s death,
or upon his permanent disability or incapacity (as determined by the Board in
its good faith judgment). In the event that Mr. Whitmire terminates his service
as Chairman, such termination shall, unless the Board expressly agrees
otherwise, serve also to terminate simultaneously his service as a member of the
Board.

 

6. COMPENSATION ON TERMINATION OF SERVICE AS CHAIRMAN.

In the event that Mr. Whitmire’s service as Chairman terminates during a Service
Year, then he shall thereafter receive no additional cash compensation
hereunder, but he shall be entitled to retain his restricted stock units to the
extent provided under the terms of the applicable award agreement. If, following
such termination, Mr. Whitmire remains on the Board, then he shall thereafter be
entitled to such compensation as is provided by the Company to its directors
under any relevant Company policy, plan or program for director compensation;
provided, that for the remainder of such Service Year, Mr. Whitmire shall not be
entitled to any additional stock, option or restricted stock unit grants by
virtue of such non-Chairman Board service.

 

7. NOTICES.

For all purposes of this Agreement, all communications, including without
limitation notices, consents, requests or approvals, required or permitted to be
given hereunder will be in writing and will be deemed to have been duly given
when hand delivered or dispatched by electronic facsimile transmission (with
receipt thereof orally confirmed by the recipient), or five (5) business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three (3) business days after having been
sent by a nationally recognized courier service for overnight/next-day delivery,
such as FedEx, UPS or the United States Postal Service, addressed to the Company
(to the attention of the Chief Executive Officer of the Company) at its
principal executive office and to the Chairman at his principal residence, or to
such other address as any party may have furnished to the other in writing and
in accordance herewith, except that notices of changes of address will be
effective only upon receipt.

 

8. COMPLETE AGREEMENT.

This Agreement and those documents expressly referred to herein embody the
complete agreement and understanding among the parties and supersede and preempt
any prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way
(including, without limitation, the 2004 Chairman’s Agreement).



--------------------------------------------------------------------------------

9. SECTION 409A.

Notwithstanding any provision to the contrary, if any benefit provided under
this Agreement is subject to the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended, or the regulations or other binding guidance
promulgated thereunder (“Section 409A”), the provisions of this Agreement will
be administered, interpreted and construed in a manner necessary to comply with
Section 409A or an exception thereto (or disregarded to the extent such
provision cannot be so administered, interpreted, or construed). With respect to
payments subject to Section 409A: (i) it is intended that distribution events
authorized under this Agreement qualify as permissible distribution events for
purposes of Section 409A; and (ii) the Company reserves the right to accelerate
and/or defer any payment to the extent permitted and consistent with
Section 409A. For purposes of Section 409A, to the extent applicable, whether
Mr. Whitmire has separated from service will be determined based on all of the
facts and circumstances and in accordance with the guidance issued under
Section 409A. Notwithstanding, in no event shall the Company (or its employees,
officers, directors or affiliates) have any liability to Mr. Whitmire (or any
other person) due to the failure of this Agreement or any payments hereunder to
satisfy the requirements of Section 409A or any other applicable law.

 

10. COUNTERPARTS.

This Agreement may be executed in separate counterparts, each of which is deemed
to be an original and all of which taken together constitute one and the same
agreement.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

CONSOL Energy Inc. By:   /s/ J. Brett Harvey Name:   J. Brett Harvey Title:  
Chief Executive Officer/Board Member

 

By:   /s/ William P. Powell Name:   William P. Powell Title:   Chair,
Compensation Committee

 

By:   /s/ William E. Davis Name:   William E. Davis Title:  
Chair, Nominating and Corporate Governance Committee

 

JOHN WHITMIRE /s/ John Whitmire



--------------------------------------------------------------------------------

ATTACHMENT A

 

  •  

Provide leadership to the Board for the development, implementation and
monitoring of near- and long-term strategic plans for the corporation.

 

  •  

Establish procedures to govern the Board’s work.

 

  •  

Schedule Board meetings and work with committee chairs to coordinate the
schedule for meetings.

 

  •  

Ensure the proper flow of information to the Board, reviewing the adequacy and
timing of documentary materials in support of management’s proposals.

 

  •  

Oversee the preparation and distribution of proxy materials to stockholders.

 

  •  

Organize and present the agenda for all Board meetings with input from the
directors.

 

  •  

Act as liaison between Board and management.

 

  •  

Working with the Nominating and Corporate Governance Committee, ensure proper
committee structure, including assignment of members and committee chairs
(including, without limitation, ensuring that such appointments meet all
applicable qualification and independence requirements under applicable law or
New York Stock Exchange listing requirements).

 

  •  

Ensure the Board fully discharges its duties; strive to optimize the performance
of the Board and all its committees.

 

  •  

Ensure adequate lead time for effective study and discussion of business under
consideration.

 

  •  

Consult periodically with the Chief Executive Officer (“CEO”) to obtain such
information concerning the Company’s business, operations and strategic plans as
may be necessary for the Board to discharge its duties.

 

  •  

Conduct executive sessions of the Board; prepare agenda for the same, after
consultation with other directors.

 

  •  

Facilitate discussions of the Board regarding corporate strategy and critical
issues facing the Company.

 

  •  

Along with the CEO and other directors, represent the Company to its major
constituencies (shareholders, customers, employees, etc.)

 

  •  

Serve as ex officio member of Board committees for which he is not a formal
member.